PER CURIAM
Defendant appeals his conviction for robbery in the first degree. He contends that the court erred in admitting evidence respecting his participation in two other robberies and in imposing a mandatory minimum sentence in accordance with ORS 161.610. We conclude that the court did not err in admitting the evidence and affirm the conviction.
The state concedes that the court erred in imposing a mandatory minimum term of imprisonment, because there was no jury finding or admission by the defendant that he personally had used a gun in commission of the crime. See State v. Wedge, 293 Or 598, 652 P2d 773 (1982).
Conviction affirmed; judgment modified to delete five-year minimum imposed pursuant to ORS 161.610.